938 N.E.2d 131 (2010)
PEOPLE State of Illinois, respondent,
v.
John FOSTER, petitioner.
No. 111102.
Supreme Court of Illinois.
November 24, 2010.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its order of August 18, 2010 denying petitioner's petition for rehearing in People v. Foster, case No. 1-08-1525. The appellate court is directed to consider the issues raised in petitioner's petition for rehearing on the merits.
THEIS, J., took no part.